EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Drew Coelho on 3/9/2021.
The application has been amended as follows: 
In the claims:
Claims 34–42 are canceled.
The above is required because claims 34–42 are drawn the method which was not elected (the election to the apparatus being made without traverse on 06/19/2020).

Reasons for Allowance
	Claims 23–33 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 23 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a driving unit configured to facilitate movement of one or particle reception chambers as part of the claimed system. 
SCOTT PG Publication No. 20110265893 (of record), MOSS US Patent No. 4,080,431 (of record) LINDERMANN PG Publication No. 20050116391 (of record) are considered the closest prior art of record. 

	an apparatus (Figure 1) comprising a process chamber (20) configured to additively manufacture three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of a powdered build matenrial (¶ 31);
	a  stream generating units (100; ¶ 32) configured to generate a stream of process gas and to circulate the stream of process gas through a corresponding one of one or more streaming paths (Figure 1), the a corresponding one of one or more streaming paths respectively comprising a process chamber inlet (70/80; ¶ 31) and a process chamber outlet (90; ¶ 31) such that the process gas flows through the process chamber of respective one of the plurality of apparatuses, thereby accumulating and removing charged particles therefrom (¶ 31);
	filter unit (Figure 1's 120; ¶ 33; see also Figures 2 – 5) disposed along the corresponding one of respective ones the one or more streaming paths (Figure 1), the filter unit configured and arranged such that the process gas having accumulated charged particles flows therethrough, the filter unit thereby separating the charged particles from the process gas (¶ 33); and
a passivation unit (Figure 4's630/640 and their associated feeds) configured and arranged to supply a passivation material to the one or more particle guides and/or the one or more particle reception chambers (¶51). 
	However, SCOTT fails to disclose 1) a plurality of apparatuses/processing chambers; and 2) one or more particle reception chambers respectively coupled to the one or more filter units by one or more particle guides, the one or more particle reception chambers configured and arranged to receive charged particles having been separated from the process gas; 3) a driving unit configured to facilitate movement of the one or more particle receptions chambers. 

	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MOSS with the disclosure of SCOTT for the benefit of collecting the filtered charged particles separated from the process gas at a location away from the filters and enabling the filters to be purged (as taught by MOSS at 5:45–66).  
	With respect to the claimed plurality of processing chambers, it would have been obvious to one of ordinary skill in the art as of the effective filing date to two of the obvious structures identified above within the same plant for the benefit of doubling the throughput time manufacturing an additive manufacturing product (The mere duplication of known parts has no patentable significance unless a new or unexpected result is produced. See MPEP 2144.04(VI)(B)). 
	Alternatively, LINDERMANN teaches the use of a plurality of apparatuses respectively comprising a process chamber (Figure 6, 21 and 24; ¶ 69 – 70) with various valves feeds sin particle filters removing charged particles from the atmosphere of the interior of the process chambers (Figure 6). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to further incorporate the teachings of LINDERMANN with the disclosure of modified SCOTT and arrive at two of the obvious structures identified above interrelated within close proximity of one another for the benefit of doubling the throughput time manufacturing an additive 
However, neither MOSS nor LINDERMANN teach a driving unit configured to facilitate movement of the one or more particle reception chambers. 
A subsequent search returned the following references; however, these references fail to remedy the above deficiency:	US 20180133963 teaches  a driving unit (Figure 1 13/14) configured to facilitate movement of a platform assembly but not a particle reception chamber (¶35). 
US 20180111319 teaches the use of processing chambers (Figure 2, 210) having  an autonomous guided vehicle (AGV). The AGV may have at least one of the following: a movement mechanism (e.g., wheels), positional (e.g., optical) sensor, and controller. The controller may enable self-docking (e.g., to a docking station) and/or self -driving of the AGV. The self-docketing and/or self -driving may be to and from the processing chamber. (¶189)
Arriving at the deficient limitations in view of the above teachings would not be possible absent impermissible hindsight. 
Therefore, claim 23 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a driving unit configured to facilitate movement of one or particle reception chambers as part of the claimed system. 
Claims 24–33 are allowed for the same reasons via their dependency on claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Response to Arguments
Applicant's amendments and remarks filed on 11/24/2020 are address each of the concerns identified in the previous office action. 
All previous objections and rejections are moot and withdrawn. Claims 23–33 are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743